[DO NOT PUBLISH]


                      IN THE UNITED STATES COURT OF APPEALS

                               FOR THE ELEVENTH CIRCUIT
                                                                              FILED
                                                                     U.S. COURT OF APPEALS
                                                                       ELEVENTH CIRCUIT
                                          No. 04-12585                    May 24, 2005
                                                                         THOMAS K. KAHN
                                                                             CLERK
                               D. C. Docket No. 03-00748 CR-1-1


UNITED STATES OF AMERICA,

                                                                               Plaintiff-Appellee,

                                             versus

JAVIER SANCHEZ-SANCHEZ,
a.k.a. Edgar Garcia Suarez,
a.k.a. Edgar Sanchez Suarez,
a.k.a. Julio Cesar Deconstancia,
a.k.a. Hoskar Rangel,

                                                                            Defendant-Appellant.



                          Appeal from the United States District Court
                             for the Northern District of Georgia

                              (May 24, 2005)
Before TJOFLAT AND KRAVITCH, Circuit Judges AND LIMBAUGH*, District Judge.


___________________

*Honorable Stephen N. Limbaugh, United States District Judge for the Eastern District of Missouri,
sitting by designation.
PER CURIAM:

     AFFIRMED. See 11th Cir. R. 36-1.1




     1
      11th Cir. R. 36-1 provides:
     When the court determines that any of the following circumstances exist:
            (a) judgment of the district court is based on findings of fact that are not clearly erroneous;
            (b) the evidence in support of a jury verdict is sufficient;
            (c) the order of an administrative agency is supported by substantial evidence on the record as a
                  whole;
            (d) summary judgment, directed verdict, or judgment on the pleadings is supported by the record;
            (e) judgment has been entered without a reversible error of law; and an opinion would have no
                  precedential value, the judgment or order may be affirmed or enforced without opinion.


                                                   2